 



Exhibit 10.1
AMERICAN COMMERCIAL LINES INC.
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT, including the accompanying Award Notice (the
“Award Notice”) issued to the Optionee named therein (both of which together
shall constitute the “Agreement”), is made as of the Grant Date set forth in the
Award Notice between American Commercial Lines Inc., a Delaware corporation (the
“Company”), and the Optionee. Capitalized terms used herein that are not
otherwise defined shall have the meaning ascribed to them in the American
Commercial Lines Inc. stock plan designated in the Award Notice (the “Plan”).
W I T N E S S E T H:
     WHEREAS, the Company desires to provide the Optionee with the opportunity
to purchase shares of its common stock, par value $0.01 per share (“Common
Stock”), in accordance with the terms of the Plan.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter contained:
     1. Grant of Option. The Company hereby grants to the Optionee the option to
purchase all or part of an aggregate of the number of shares of Common Stock set
forth in the Award Notice, on the terms and conditions set forth in the Plan,
subject to the vesting, exercise and other requirements set forth in the
Agreement, to the extent not inconsistent with the Plan (the “Option”).
     2. Purchase Price. The per share purchase price of the shares of Common
Stock issuable upon exercise of the Option shall be the Exercise Price set forth
in the Award Notice, which the Committee has determined is equal to 100% of the
Fair Market Value (as defined in the Plan) of a share of Common Stock on the
Grant Date.
     3. Type of Stock Option. The Option is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended.
     4. Term. The term of the Option shall expire as of the earliest of the
following:
     (a) the date that is ten (10) years from the Grant Date;
     (b) to the extent the Option is vested on the date of such termination, the
date that is one (1) day following the date that the Optionee’s employment with
the Company, or any Subsidiary or Affiliate, is terminated for Cause, as defined
in Section 5(e);

 



--------------------------------------------------------------------------------



 



     (c) to the extent the Option is vested on the date of such termination, the
date that is ninety (90) days after the Optionee’s employment with the Company,
or any Subsidiary or Affiliate, is terminated other than (i) for Cause or
(ii) upon the Optionee’s death, Disability or Retirement, as defined in the
Plan;
     (d) to the extent the Option is vested on the date of such termination, the
date that is twelve (12) months after the Optionee’s employment with the
Company, or any Subsidiary or Affiliate, is terminated as a result of the
Optionee’s Disability, as defined in the Plan;
     (e) to the extent the Option is vested on the date of such death, the date
that is twelve (12) months after the Optionee dies while employed by the
Company, or any Subsidiary or Affiliate; or
     (f) to the extent the Option is vested on the date of such Retirement, the
date that is twelve (12) months after the date the Optionee’s employment with
the Company, or any Subsidiary or Affiliate, is terminated as a result of the
Optionee’s Retirement, as defined in the Plan (provided that if the Optionee
dies within such twelve (12) month period, any such unexercised Option shall
continue to be exercisable for twelve (12) months from the date of such death).
In the event of a termination of the Optionee’s employment for Cause, the
Optionee shall forfeit all rights hereunder with respect to any vested Options
one day after the date of such termination. Subject to the foregoing terms of
this Section 4, if the Optionee’s employment terminates for any reason, the
Optionee shall forfeit all rights hereunder with respect to any non-vested
Options as of the date of such termination, including the right to purchase
shares of Common Stock under the Option.
     5. Vesting. (a) Subject to any forfeiture provisions in this Agreement or
in the Plan, the Optionee shall become vested in the Option in accordance with
the vesting schedule and performance criteria, if any, set forth in the Award
Notice.
     (b) Notwithstanding the vesting schedule contained in the Award Notice, in
the event of a “Change in Control,” the Optionee shall become 100% vested in the
Option. For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events, each of which shall be determined
independently of the others: (i) any “Person” (as hereinafter defined), other
than a holder of at least 10% of the outstanding voting power of the Company as
of the date of this Agreement, becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of a majority of the stock of the Company entitled
to vote in the election of directors of the Company; (ii) individuals who are
Continuing Directors of the Company (as hereinafter defined) cease to constitute
a majority of the members of the Board; (iii) stockholders of the Company adopt
and consummate a plan of complete or substantial liquidation or an agreement
providing for the distribution of all or substantially all of the assets of the
Company; (iv) the Company is a party to a merger, consolidation, other form of
business combination or a sale of all or substantially all of its assets, with
an unaffiliated third party, unless the business of the Company following
consummation of such merger, consolidation or other business

2



--------------------------------------------------------------------------------



 



combination is continued following any such transaction by a resulting entity
(which may be, but need not be, the Company) and the stockholders of the Company
immediately prior to such transaction hold, directly or indirectly, at least a
majority of the voting power of the resulting entity; provided, however, that a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) shall not constitute a Change in Control; (v) there is
a Change in Control of the Company of a nature that is reported in response to
item 5.01 of Current Report on Form 8-K or any similar item, schedule or form
under the Exchange Act, as in effect at the time of the change, whether or not
the Company is then subject to such reporting requirements; provided, however,
that for purposes of this Agreement a Change in Control shall not be deemed to
occur if the Person or Persons deemed to have acquired control is a holder of at
least 10% of the outstanding voting power of the Company as of the date of this
Agreement; or (vi) the Company consummates a transaction which constitutes a
“Rule 13e-3 transaction” (as such term is defined in Rule 13e-3 of the Exchange
Act) prior to the termination or expiration of this Agreement.
     (c) In the event of a Rule 13e-3 transaction, then effective coincident
with the consummation of such Rule 13e-3 transaction, all non-vested Options
issued hereunder shall immediately vest and be exercisable by Optionee
notwithstanding the vesting schedule set forth in the Award Notice; provided,
however, that notwithstanding the foregoing, in connection with the consummation
of such Change in Control or Rule 13e-3 transaction, all such non-vested Options
then held by the Optionee shall be deemed to vest and become exercisable at such
time in order to permit Optionee to participate in such transaction.
     (d) Notwithstanding the vesting schedule contained in the Award Notice, in
the event of a termination of employment by the Optionee with Good Reason (as
hereinafter defined), by the Company without Cause (as hereinafter defined), or
due to death or due to Disability, then the Optionee shall become 100% vested in
the Option as of the date of such termination.
     (e) For purposes of this Agreement:

  (i)   “Continuing Directors” shall mean the members of the Board on the Grant
Date, provided that any person becoming a member of the Board subsequent to such
date whose election or nomination for election was supported by at least a
majority of the directors who then comprised the Continuing Directors shall be
considered to be a Continuing Director;     (ii)   “Person” is used as such term
is used in Sections 13(d) and 14(d) of the Exchange Act;     (iii)   “Cause”
shall have the meaning set forth in the employment agreement, if any, between
the Company and the Optionee, or if no such employment agreement exists, then
such term shall have the meaning set forth in the Plan.

3



--------------------------------------------------------------------------------



 



  (iv)   “Good Reason” shall have the meaning set forth in the employment
agreement, if any, between the Company and the Optionee or, if no such
employment agreement exists, such term shall mean the resignation of the
Optionee from employment with the Company following the occurrence of either or
both of the events set forth in clauses (A) and (B) below without the prior
written consent of the Optionee, provided that, in connection with either or
both events, (1) the Optionee delivers written notice to the Company of his or
her intention to resign from employment due to either or both of such events,
which notice specifies in reasonable detail the circumstances claimed to provide
the basis for such resignation, and (2) such event or events are not cured by
the Company within fifteen (15) days following delivery of such written notice:

  (A)   any reduction in the Optionee’s annual rate of base salary; or     (B)  
any removal by the Company of the Optionee from his or her position or the
assignment to the Optionee of duties and responsibilities materially
inconsistent and adverse with such position, except in connection with
termination of the Optionee’s employment for Cause or disability.

     6. Exercise. The Optionee shall not be entitled to exercise the Option
until it is vested. Subject to the provisions of Section 4, the Option may be
exercised only while the Optionee is employed by the Company or an Affiliate or
Subsidiary of the Company. In no event shall the Option be exercisable after the
expiration date of the Option.
     7. Nontransferability. The Option shall not be transferable or assignable
other than by will or the laws of descent and distribution, or pursuant to a
qualified domestic relations order as described in Section 206(d) of the
Employee Retirement Income Security Act of 1974, as amended, subject to
Article 3. Any other attempt to assign, transfer, pledge, hypothecate, dispose
of or subject the Option to execution, attachment or similar process shall be
null and void and without effect. The Option may be exercised during the
lifetime of the Optionee only by the Optionee, his guardian or his legal
representative, or by an alternate payee pursuant to a qualified domestic
relations order.
     8. Method of Exercising Options.
     (a) Subject to the terms and conditions of this Agreement, the Option may
be exercised by notice delivered to the Company or its designated representative
in accordance with procedures prescribed by the Company or such designated
representative. Such notice shall state that the Option is being exercised
thereby and shall specify the number of shares of Common Stock being purchased.
The notice shall be accompanied by payment in full of the Option price for such
shares of Common Stock, such payment to be made in (i) cash, as described in
Section 8(c) of the Plan; (ii) subject to Section 8(c) of the Plan, that number
of shares of unrestricted Common Stock which has an aggregate Fair Market Value
as of the date of exercise equal to the

4



--------------------------------------------------------------------------------



 



aggregate exercise price for all of the shares of Common Stock subject to such
exercise; (iii) shares of Common Stock which would otherwise be delivered
pursuant to the exercise of the Option having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, provided that the Committee determines that such withholding of
shares does not cause the Company to recognize an increased compensation expense
under applicable accounting principles; (iv) a combination of methods (i),
(ii) and (iii); (v) to the extent permitted by applicable law, pursuant to
independently-arranged broker assisted “cashless” exercise with third party
brokers unrelated to the Company; or (vi) other means authorized by the
Committee in accordance with Section 8(c) of the Plan. If the tender or
withholding of shares of Common Stock as payment of the Option price would
result in the issuance of fractional shares of Common Stock, the Company shall
instead return the balance in cash or by check to the Optionee. If the Option is
exercised by any person or persons other than the Optionee, the exercise of the
Option shall be subject to appropriate proof (as determined by the Committee) of
the right of such person or persons to exercise the Option under the terms of
the Plan and this Agreement. As soon as practicable after notice and payment are
received and the exercise is approved, the Company shall either issue and
deliver, in the name of the person or persons exercising the Option, a
certificate or certificates representing such shares or direct the transfer
agent designated by the Company to record the issuance of such shares to such
person or persons in book entry form.
     (b) The Option may be exercised in accordance with the terms of the Plan
and this Agreement with respect to any whole number of shares subject to the
Option, but in no event may an Option be exercised as to fewer than one hundred
(100) shares at any one time, or the remaining shares covered by the Option if
less than two hundred (200).
     (c) The Optionee shall have no rights of a stockholder with respect to
shares of Common Stock to be acquired by the exercise of the Option until the
date of issuance of such shares. Except as otherwise expressly provided in the
Plan, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such shares are issued. All shares of Common
Stock purchased upon the exercise of the Option as provided herein shall be
fully paid and non-assessable.
     (d) The Optionee agrees that no later than the date as of which an amount
first becomes includible in his gross income for federal income tax purposes
with respect to the Option, the Optionee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Withholding obligations may be settled with Common
Stock, including Common Stock that is acquired upon exercise of the Option,
having an aggregate Fair Market Value not in excess of the amount determined by
applying the minimum statutory withholding rate. The obligations of the Company
under this Agreement and the Plan shall be conditional on such payment or
arrangements, and the Company, its Affiliates and Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Optionee.
     9. Adjustment upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company and the terms of the Plan, if, during
the term of this

5



--------------------------------------------------------------------------------



 



Agreement, there shall be any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company (as defined in Section 14 of the
Plan), the Committee may, in its sole discretion, make an appropriate and
equitable adjustment in the aggregate number, kind and option price of shares
subject to this Option; provided, however, that in no event shall the Option
price be adjusted below the par value of a share of Common Stock, nor shall any
fraction of a share be issued upon the exercise of the Option.
     10. Conditions Upon Issuance of Option. As a condition to the exercise of
the Option, the Company may require the Optionee to represent and warrant at the
time of any such exercise that the Common Stock is being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of legal counsel for the Company, such a representation is
required by any relevant provision of law.
     11. Notices. Except as otherwise prescribed by the Company or its
authorized representative, each notice relating to this Agreement shall be in
writing and shall be sufficiently given if delivered by registered or certified
mail, or by a nationally recognized overnight delivery service, with postage or
charges prepaid, to the address hereinafter provided in this Section 11. Any
such notice or communication given by first-class mail shall be deemed to have
been given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 1701 East Market Street, Jeffersonville,
Indiana 47130 (attention: Senior Vice President, Law and Administration), with a
copy to the Chairman of the Compensation Committee of the Company or to such
other designee of the Company. Each notice to the Optionee or other person or
persons then entitled to exercise the Option shall be addressed to the Optionee
or such other person or persons at the address of such person last known to the
Company.
     12. Limitations. Nothing contained in this Agreement shall be construed as
conferring upon the Optionee the right to continue as an employee, or shall
affect the right of the Company, in its sole discretion, to terminate the
Optionee’s employment at any time, with or without cause.
     13. Incorporation of the Plan. Notwithstanding the terms and conditions
contained herein, this Agreement shall be subject to and governed by all the
terms and conditions of the Plan, which is hereby incorporated by reference. In
the event of any discrepancy or inconsistency between the terms and conditions
of this Agreement and of the Plan, the terms and conditions of the Plan shall
control.
     14. Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee, shall be final and conclusive.

6



--------------------------------------------------------------------------------



 



     15. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or be invalid under applicable law, then
such provision shall be ineffective to the minimal extent of such provision or
the remaining provisions of this Agreement or the application of such provision
to other parties or circumstances.
     16. Enforceability. This Agreement shall be binding upon the Optionee and
such Optionee’s estate, personal representative and beneficiaries.
     17. Pronouns, Singular/Plural. Any use of any masculine pronoun shall
include the feminine and vice-versa, and any use of a singular shall include the
plural or vice-versa, as the context and facts may require.

7